MEMORANDUM **
Jose Godinez Garcia and Maria Guadalupe Avalos Godinez, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of cancellation of removal for failure to establish “exceptional and extremely unusual” hardship to a qualifying relative under 8 U.S.C. § 1252(a)(2)(B). We dismiss the petition for review.
We do not consider petitioners’ contentions challenging the factual findings underlying the IJ’s hardship determination, because these contentions were not exhausted before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
Petitioners’ contention that the BIA’s streamlining regulations violate due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioners’ motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
The motion of Ashwani Bhakhri to withdraw as attorney of record is denied.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.